Leary, J.
The plaintiff is the mortgagee; the defendants the mortgagor and guarantor of a mortgage in the sum of $20,000 due July 15, 1933. When due, the plaintiff extended the mortgage in consideration that the defendants would, on demand, either pay the difference between the proper value of the mortgage or increase the mortgage to its value in gold dollars measured in paper dollars. On June 5, 1933, a joint resolution (No. 10, 73d Congress, H. J. Res. 192; 48 U. S. Stat. at Large, 112; U. S. Code, tit. 31, §§ 462, 463) to insure uniform value to the coins and currencies of the United States took effect. It provides that it is against public *126policy to enforce a contract for the payment of money in an amount measured in the value of gold dollars. The contract here offends against that resolution. (Norman v. Baltimore & Ohio R. R. Co., 265 N. Y. 37.)
The motion to dismiss the complaint is granted.